 

Exhibit 10.1

 

 



[image_001.jpg]

 

15 Stratford Place

London W1C 1BE

Dr. Roger Crystal

Opiant Pharmaceuticals, Inc.

401 Wilshire Blvd., 12th Floor

Santa Monica, CA 90401

 

Dear Roger,

 

1.This letter (the “Supplemental Engagement Letter” or “Supplemental
Agreement”), which takes effect from September 7, 2017 confirms our agreement
with Opiant Pharmaceuticals, Inc. (previously known as “Lightlake Therapeutics
Inc.”) (the “Company”, “Opiant” or “you”) to vary the Engagement Letter dated 18
December 2014 (the “2014 Agreement”) between the Company and Torreya Partners
(Europe) LLP (including affiliates and assignees, the “Advisor”, “Torreya”, “we”
or “us”) with respect to the engagement of Torreya to provide financial advisory
services with respect to the licensing of the intellectual and property rights
to develop and commercialise certain Products (as defined in the 2014 Agreement)
with Adapt Pharma Operations Limited.

 

2.Torreya and Opiant hereby confirm and agree that with effect from the Closing
Date (as defined in the Purchase and Sale Agreement (the “SWK Agreement”)) dated
as of December 15, 2016 between Opiant and SWK Funding LLC, the 2014 Agreement
shall be amended by deleting “3.75% of Total Consideration” and substituting:

 

·$100,000 in cash shall be paid by the Company to Torreya by wire transfer (or
otherwise as agreed in writing by the parties) within fifteen (15) days of the
signing of this Supplemental Agreement; plus

 

·$100,000 shall be paid by the Company to Torreya in the form of shares of
Opiant common stock (or otherwise as agreed in writing by the parties) within
fifteen (15) days of the signing of this Supplemental Agreement; plus

 

·$100,000 in cash shall be paid by the Company to Torreya by wire transfer (or
otherwise as agreed in writing by the parties) within fifteen (15) days of
December 15, 2017; plus

 

·$100,000 shall be paid by the Company to Torreya in the form of shares of
Opiant common stock (or otherwise as agreed in writing by the parties) within
fifteen (15) days of December 15, 2017; plus

 

·$100,000 in cash shall be paid by the Company to Torreya by wire transfer (or
otherwise as agreed in writing by the parties) within fifteen (15) days of
December 15, 2018; plus

 

 



Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority.



 



 

 

 

·$100,000 shall be paid by the Company to Torreya in the form of shares of
Opiant common stock (or otherwise as agreed in writing by the parties) within
fifteen (15) days of December 15, 2018; plus

 

·if the Earn Out Milestone Payment (as defined in the SWK Agreement) is paid
under the SWK Agreement, $140,625 (the “Earn Out Milestone Fee”), being 3.75% of
the Earn Out Milestone Payment, shall be paid by the Company to Torreya by wire
transfer (or otherwise as agreed in writing by the parties) within fifteen (15)
days of the date that the Earn Out Milestone (as defined in the SWK Agreement)
has been paid to the Company; plus

 

·thereafter, once Purchaser has received the Capped Royalty Amount (as defined
in the SWK Agreement), if the Earn Out Milestone Payment (as defined in the SWK
Agreement) is paid, 3.375% of Total Consideration (as defined in the 2014
Agreement) received thereafter or 3.5625% of Total Consideration (as defined in
the 2014 Agreement) received thereafter if no generic version of Narcan® is
commercialized prior to the sixth anniversary of the Closing Date as per the
terms of the SWK Agreement.

 

·thereafter, once Purchaser has received the Capped Royalty Amount (as defined
in the SWK Agreement), if the Earn Out Milestone Payment (as defined in the SWK
Agreement) has not been paid, 3.45525% of Total Consideration (as defined in the
2014 Agreement) received thereafter or 3.602625% of Total Consideration (as
defined in the 2014 Agreement) received thereafter if no generic version of
Narcan® is commercialized prior to the sixth anniversary of the Closing Date as
per the terms of the SWK Agreement.

 

·Payments made by the Company in the form of shares of Opiant common stock will
be a defined number of shares calculated based upon the average closing price
for the 10 trading days prior to the relevant date for the payment (either the
signing of this Supplemental Agreement, December 15, 2017 or December 15, 2018.

 

3.If, at any time during the period beginning on the date of this Supplemental
Agreement and ending on December 15, 2019 (the “Registration Period”), the
Company proposes to file a registration statement under the Securities Act for
purposes of a public offering of securities of the Company, it shall notify
Torreya in writing (the “Company Notice”).  Torreya shall have the right (the
“Piggyback Right”), subject to the limitations set forth below, to include in
any such registration statement all or any part of the shares of common stock of
the Company received by Torreya pursuant to this Supplemental Agreement then
held by Torreya.  In order to exercise the Piggyback Right, Torreya shall give
written notice to the Company (the “Piggyback Notice”) no later than 20 days
following the date on which the Company gives the Company Notice.  The Piggyback
Notice shall set forth the number of shares of common stock that Torreya desires
to include in the registration statement.    

 

 

 

Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority.

 



 

 

 

·If the registration statement under which the Company gives notice is for an
underwritten offering, the Company shall so advise Torreya in the Company
Notice.  In such event, the right of Torreya to be included in a registration
pursuant to this Agreement shall be conditioned upon Torreya’s participation in
such underwritten offering and the inclusion of Torreya’s shares of common stock
in the underwritten offering to the extent provided herein.  Torreya agrees that
it shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company. 
Notwithstanding any other provision of the Agreement, if the underwriter
determines in good faith that marketing factors require a limitation of the
number of shares to be underwritten, the number of shares that may be included
in the underwriting shall be allocated in the following manner: first, to the
Company, all securities proposed to be registered by the Company for its own
account; second, to Torreya, up to the full number of shares of common stock
requested by Torreya to be included in such registration.  Notwithstanding the
foregoing, Torreya acknowledges and agrees that if either the underwriter or the
Company’s Board of Directors reasonably believe in good faith that exclusion of
Torreya from the underwritten offering is required to effect the offering, then
in such a circumstance, the Company may exclude Torreya’s shares of common stock
from such offering and from such registration statement. 

 

·The Company shall have the right to terminate or withdraw any registration
initiated by it under this Agreement prior to the effectiveness of such
registration whether or not Torreya has elected to include securities in such
registration. 

 

·All expenses (including, filing fees, printer fees and fees of the Company’s
counsel and auditors) incurred by the Company in connection with any
registration pursuant to this Agreement shall be borne by the Company.

 

·Torreya pursuant to a registration effected pursuant to this Agreement shall:

 

·use its reasonable best efforts to provide all such information and material
concerning Torreya as may reasonably be requested by the Company in order to
enable the Company to comply with applicable requirements of the SEC;

 

·not deliver any form of prospectus in connection with the sale of any of its
shares of Company common stock as to which the Company has advised Torreya in
writing that it is preparing an amendment or supplement; and

 

·not have any right to obtain or seek an injunction restraining or otherwise
delaying any such registration as the result of any controversy that might arise
with respect to the interpretation or implementation of this Agreement.

 

·To the extent permitted by law, Torreya will, if shares of common stock held by
Torreya are included in the securities which are being registered, indemnify and
hold harmless the Company, each of its directors, its officers, employees, and
each person, if any, who controls the Company within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”), any underwriter and
any other holder selling securities under such registration statement or any of
such other holder’s partners, directors, officers, or employees or any person
who controls such holder, against any losses, claims, damages, or liabilities
(joint or several) to which the Company or any such director, officer, employee,
controlling person, underwriter, or other such holder, or partner, director,
officer, or controlling person of such other holder may become subject under the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
violation, in each case to the extent (and only to the extent) that such
violation occurs in reliance upon and in conformity with written information
furnished by Torreya expressly for use in connection with such registration;
provided, however, that in no event shall the indemnity by Torreya under this
Agreement exceed the net proceeds from the sale of shares of Company common
stock in the offering received by Torreya.

 

 

 



Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority.



 



 

 



 

4.The parties do not intend that any term of this Supplemental Agreement will be
enforceable under the Contracts (Rights of Third Parties) Act 1999 by any person
other than the parties.

 

5.This Supplemental Agreement and any non-contractual obligations arising out of
or in connection with it will be governed by the law of England and Wales.

 

6.The courts of England and Wales have non-exclusive jurisdiction to determine
any dispute arising out of or in connection with this Supplemental Agreement
(including in relation to any non-contractual obligations).

 

7.Save as amended as set out above the 2014 Agreement shall remain in full force
and effect and the 2014 Agreement and this Supplemental Agreement shall be read
and construed as one agreement.

 

8.If Opiant enters into one or more future agreements or otherwise takes steps
that have the effect of reducing the value of Future Payments (as defined in the
2014 Agreement) that might reasonably have been expected, Torreya and Opiant
mutually agree to negotiate in good faith to determine the fair value of
remaining expected Future Payments (as defined in the 2014 Agreement) and the
associated Transaction Fee (as defined in the 2014 Agreement) and timing for
payment of such Transaction Fee (as defined in the 2014 Agreement) to Torreya on
the fair value attributable to the Future Payments (as defined in the 2014
Agreement) that would have been expected before the change. If Torreya and
Opiant are not able to come to agreement on this fair value, then a mutually
agreed third party organization with relevant expertise in valuation shall be
employed to determine such value. The professional fees charged by such
organization shall be split equally by Torreya and Opiant.

 

9.In this Supplemental Agreement:

 

 

 



Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority.



 



 

 

 

9.1words and phrases defined in the SWK Agreement and not otherwise defined in
this Supplemental Agreement shall have the same meanings given to them in the
SWK Agreement; and

 

9.2words and phrases defined in the 2014 Agreement and not otherwise defined in
SWK Agreement or this Supplemental Agreement shall have the same meanings given
to them in the 2014 Agreement.

 

10.All notices and other communications required or permitted by this
Supplemental Agreement shall be in writing and shall be deemed given if
delivered to the appropriate address by hand or a nationally recognized
overnight courier service or sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment.

  

 

Very truly yours,

 



TORREYA PARTNERS (EUROPE) LLP               By: /s/ Stephanie Léouzon     Name:
Stephanie Léouzon     Its: Partner and Head of Torreya Partners Europe     Date:
8th September 2017  







 

 

Accepted and agreed to as of the date first written above

 



Opiant Pharmaceuticals, Inc.               By: /s/ Dr. Roger Crystal     Name:
Roger Crystal     Its: CEO     Date: 7th September 2017  





 

 

 



Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority.



 



 

